Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATE of QUALIFIED PERSON - CHARLES J MULLER I, Charles J. Muller, BSc. (Hons), do hereby certify that: 1. I am currently employed as a Director by: Minxcon (Pty) Ltd Suite 5, Coldstream Office Park Cnr Hendrik Potgieter & Van Staden Road, Roodepoort, South Africa 2. I graduated from the Rand Afrikaanse University (B.Sc. (1988) and B.Sc. Hons (1992)). 3. I am a member in good standing of the South African Council for Natural Scientific Professions (SACNASP), registration number 400201/04. 4. I have worked as a geoscientist for a total of twenty years since my graduation from university. 5. I have read the definition of qualified person set out in National Instrument 43
